A way not laid out in a mode prescribed by statute, and not used twenty years as a highway, is not a highway. Gen. St., c. 68, s. 8; Rev. St., c. 53, s. 7. The town is not estopped, in this case, to deny that such a way is a highway. Haywood v. Charlestown, 34 N.H. 23; Northumberland v. A.  S. L. Railroad, 35 N.H. 574; Smith v. Northumberland, 36 N.H. 38; Hall v. Manchester, 39 N.H. 296; Eames v. Northumberland, 44 N.H. 67; Stevens v. Nashua, 46 N.H. 192. In Gilbert v. Manchester, 55 N.H. 298, the way had been used as a highway more than twenty years. When a way is a highway, the question may arise whether the town can divest itself of its duty of keeping it in repair. Watson v. Tripp, 11 R. I. 98.
Nonsuit.
ALLEN and CLARK, JJ., did not sit.